Citation Nr: 1423694	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980.

The Veteran had a subsequent period of active duty service from February 1987 to
July 1988.  However, an August 2005 administrative decision found this period of service to have been dishonorable and thus VA benefits based on this period of service are barred.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
November 2007 rating decision of the Department of Veterans Affairs VA)
Regional Office (RO) in Winston Salem, North Carolina.

In May 2007, the Veteran testified at a personal hearing before a Decision Review
Officer (DRO) at his local RO.  A transcript of this hearing was prepared and
associated with the claims file.

In December 2009 the Veteran testified at a personal hearing before a Veterans
Law Judge.  A transcript of this hearing was prepared and associated with the
claims file.

The Veteran was subsequently notified that the Veterans Law Judge who had
conducted the December 2009 hearing was no longer with the Board.  The Veteran
accepted VA's offer to testify at a new hearing.  38 C F R §§ 20.707, 20.717
(2013).  The Veteran testified at a new Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of this hearing was prepared and associated with the claims file.

This claim was previously remanded by the Board for additional development in
April 2010, February 2012, June 2012, and January 2014.  Following the completion of this development, the case has been returned to the Board for further appellate review.  


FINDING OF FACT

A left knee disability is not etiologically related to the Veteran's active service, left knee DJD was not present within one year of his separation from active service, and the medical evidence of record does not show that a left knee disability is related to the service connected right knee disability or any other disease or injury incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to the service connected right knee disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).


A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Though the initial adjudication of the Veteran's claim in November 2007 lacked proper notice, a subsequent January 2010 letter issued on Remand instruction from the Board fully satisfied the duty to notify provisions prior to the adjudication of the Veteran's claim in July 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2010, August 2012 and February 2014 medical examination to obtain an opinion as to whether his left knee disability was the result of military service, or, alternately, his service connected right knee disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

III.  Service Connection 

The Veteran seeks service connection for a left knee disability, which he contends is the result of his service connected right knee disability.  For the reasons that follow, the Board finds service connection is not warranted, either on a direct or secondary basis.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Veteran's service treatment records reflect that the Veteran was first seen
for knee pain of three-week duration in February 1978.  He denied injury to the
knees.  On examination, range of motion was good and there were no signs of
trauma, swelling or infection.  The assessment was patellar crepitus.

May 1992 records show the Veteran underwent surgery on his left knee for a tear of the anterior cruciate ligament and a tear of the medial meniscus.  No etiological opinion was proffered.  

Private treatment records from Dr. J.S. dated March to May 2004 reflect treatment for the left knee; again, no etiological opinion was provided.

In a December 2010 VA examination, the Veteran reported that around 1992, he slipped and injured his left knee.  The Veteran stated he underwent an ACL repair of his left knee.  He reported the left knee began to hurt more in 2004, and he sought orthopedic treatment.  The Veteran reported intermittent trouble with his knee with remissions.  The examiner noted surgical repair of the left ACL tear, and diagnosed osteoarthritis.  The examiner determined it is less likely than not that the left knee disability was caused by the right knee disability.  The examiner's opinion was based on the fact that the Veteran's recalls a specific trauma of slipping, which provoked his left knee pain around 1992.  The Veteran then had surgery for a torn ACL, by his history.  There were no findings in the record by the Veteran's admission to suggest that the right knee may have in some way contributed to the left knee surgery.  However, the examiner determined that his opinion as to whether the Veteran's left knee disability was aggravated by the right knee disability would be no more than speculation.  The Veteran, the examiner stated, may or may not be putting more weight on his left knee due to a problem with his right knee, and this may or may not be aggravating his left knee.  Finally, the examiner opined that it was less likely than not that the Veteran's left knee disability was due to his first period of active duty, due to the lack of treatment of the left knee during the first service period.

The Veteran was provided with a VA examination in August 2012.  The examiner opined that the Veteran's left knee disability diagnosed as degenerative joint disease, and post-surgical ACL disruption was not caused or aggravated by military service.  Further, the examiner opined that the Veteran's right knee disability did not cause the Veteran's left knee disability.  The examiner explained that the Veteran contended his left knee problems resulted from injury outside of his military service.  Additionally, the examiner noted, the weight of the current medical literature is against a relationship between the initial right knee injury treated during service and the later development of left knee problems, to include the current left knee diagnosis.  Though there is a reference in the Veteran's STRs of a bilateral knee problem at one point, there is no additional mention of the left knee.  Therefore, the examiner concluded it is medically less likely than not that the left knee disability had its origin during service or was caused by service.  There was also no evidence that would indicate aggravation of the current left knee problem by the Veteran's military service. 

In February 2014 VA addendum opinion, the examiner determined that the left knee disability was less likely than not proximately due to or the result of the Veteran's service connected right knee disability.  The examiner noted that a review of the claims file showed no specific injury or trauma to the left knee while in service that would provide a nexus for the development of degenerative joint disease.  The examiner further concluded that the Veteran suffered an injury to his left knee in 1992, after service that would provide such a nexus for the development of degenerative joint disease.  

Regarding the issue of secondary service connection, the examiner stated that medical evidence was insufficient to determine a baseline of severity of the left knee disability.  However, the examiner determined the Veteran's left knee condition was less likely than not aggravated beyond its natural progression by his right knee disability.  Making reference to the National Institute for Health site on degenerative joint disease, the examiner concluded that medical literature does not support the contention that degenerative joint disease of one joint could cause degenerative joint disease in another joint, either directly or due to favoring the unafflicted joint due to pain in the initially injured joint.

In his December 2009 hearing, the Veteran testified that a medical professional had never opined that his left knee was degenerating faster due to a problem with his right knee.  In his March 2012 Board Hearing, the Veteran testified that he did not have any problems with his left knee in service, but contended that he developed degeneration in his left knee due to "favoring" his right knee, and carrying more of the burden on his left knee.

Both the December 2010 and August 2012 VA examinations diagnosed the Veteran with left knee arthritis, listed as degenerative joint disease in the August 2012 examination.  The Board therefore finds the Veteran has a current left knee disability.  

The Board finds the Veteran's current left knee disability is not related to service, including the complaints of knee pain in service.  The probative medical evidence, by way of medical opinions, fails to establish such a nexus.  The Veteran noted in his December 2010 that he suffered a post-service injury to his left knee in 1992.  Based on this admission, the examiner determined the Veteran's left knee disability was not caused by service.  The August 2012 examiner agreed that the Veteran's left knee disability was not related to service, again citing to the Veteran's contention that the left knee was injured after service. 

With respect to the Veteran's contentions that his left knee disability is a result of his right knee disability, the Board finds that the preponderance of the evidence shows the Veteran's diagnosed left knee disability is not proximately due to or the result of his service connected right knee disability, either causally or by aggravation.  The August 2012 VA examination determined the Veteran's left knee disability was not caused by his service connected right knee disability based on medical literature which disassociated a relationship.  The February 2014 opinion further stated the left knee disability was less likely than not proximately due to or the result of the Veteran's service connected right knee disability, and was not aggravated by the right knee disability.  

Moreover, to the extent that the Veteran claims that his current left knee disability is related to his right knee disability, the Board finds that he is not competent to give opinions regarding the etiology of a medical disability.  He does not have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, his assertions lack probative value in supporting his claim of service connection.  Therefore, the Board finds service connection is not warranted for a left knee disability on a secondary basis.

Alternately, the Board finds the evidence insufficient to support a finding of presumptive service connection.  Arthritis is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

There is no probative evidence of significant weight supporting presumptive service connection.  The Veteran stated in his VA examinations that he injured his left knee in 1992 and underwent an ACL repair, at which point his left knee began hurting.  The medical evidence does not show post-service treatment for the left knee until 1992, four years after service.  Further, the Veteran stated that his left knee began hurting more in 2004.  There is no probative evidence in support of a continuity of symptomatology or a manifestation of a left knee disability to a degree of 10 percent within 1 year of separation from service.  Therefore, presumptive service connection is not warranted.

As the negative VA opinions on the question of nexus carry the most probative weight, the preponderance of the evidence weighs against a finding that the Veteran's left knee disability is related to service, or is secondarily related to his service connected right knee disability.  As such, service connection for a left knee disability is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   

ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


